Citation Nr: 0809813	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-06 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals, left knee injury, status post anterior cruciate 
ligament repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1997 to June 1998 and from March 2000 to March 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which assigned a 10 percent rating for the 
veteran's left knee disability, characterizing it as status 
post, residuals left knee condition with scars.  Subsequent 
to that rating decision, the RO has recharacterized the 
veteran's left knee disability multiple times.  Most 
recently, in May 2005, a Decision Review Officer 
recharacterized the veteran's left knee disability as 
residuals, left knee injury, status post anterior cruciate 
ligament repair and assigned a 20 percent rating.  

In March 2005, the veteran testified before a decision review 
officer.  A copy of the transcript is of record.

In his March 2005 substantive appeal, the veteran requested a 
hearing at a local VA office before a member of the Board.  A 
hearing was scheduled at the local RO for February 2008 and 
the veteran was given notice of the hearing by letter dated 
in December 2007.  The veteran failed to appear for his 
scheduled hearing, and there is no record that a request for 
another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals, left knee injury, status post anterior 
cruciate ligament repair is manifested by limitation of 
extension to 15 degrees and limitation of flexion to 110 
degrees, with limitation additionally limited by pain to 90 
degrees.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for residuals, left knee injury, status post anterior 
cruciate ligament repair have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities. 

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet.  App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Under Diagnostic Code (DC) 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71a, Plate II.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, even if the veteran 
has full range of motion in the knee, a compensable rating 
may be granted by virtue of 38 C.F.R. § 4.59 and DC 5003.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.

Analysis

The veteran's left knee disability is rated as 20 percent 
disabling.  After a review of the evidence in conjunction 
with the applicable rating criteria, the Board finds that the 
veteran's knee disability is appropriately rated and the 
criteria for an increased rating are not met.

Under Diagnostic Code 5003, no higher rating is warranted.  
As discussed above, where arthritis results in limitation of 
motion, the veteran's knee should be rated based on that 
limitation of motion.  As discussed below, the rating based 
on the limitation of motion is appropriate, and therefore, 
the veteran is not entitled to a higher rating under this 
provision.  

An increased rating is not warranted under the provisions of 
Diagnostic Code 5260 or 5261 either.  On a VA examination in 
March 2004, the veteran's range of motion was not affected by 
habitus or other factors.  The veteran had active flexion 
from 0 to 90 degrees.  An additional VA examination was 
performed in March 2005.  On this examination, the examiner 
noted that the veteran's left knee had active flexion to 90 
degrees, with passive flexion to 110 degrees with pain.  The 
veteran's left knee lacked 15 degrees of extension.  Based on 
the foregoing, a rating in excess of 20 percent is not 
warranted based on the veteran's limitation of motion in the 
left knee.  See Diagnostic Codes 5260 and 5261.  

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  Even though in March 2004, the examiner noted that 
the veteran's range of motion may be additionally limited 
with exacerbations, which include pain, fatigue and lack of 
endurance, the veteran had flexion to 90 degrees.  In March 
2005, although the veteran has reported pain in his knee on 
flexion, he still had active flexion to 90 degrees and 
passive flexion to 110 degrees.  Additionally, with regard to 
extension, the veteran's disability picture is not further 
limited by pain.  In 2005, the examiner noted that the 
veteran's left knee had no changes on repeated or resisted 
motion, and no redness, swelling, effusion, or warmth.  As 
such, the currently assigned 20 percent rating adequately 
compensates him for his limitation of motion.  Thus, an 
increased rating is not warranted based upon DeLuca.  

With regard to DC 5257, the criteria for a rating based on 
instability of the left knee are not met.  On a Military 
Evaluation Board examination performed in December 2003, the 
veteran was found to have negative Lachmans, negative 
posterior drawer, negative pivot shift, with no evidence of 
varus or valgus instability.  The veteran's knee was stable 
with varus and valgus stress.  Although the veteran 
subjectively reported instability his knee to the examiner in 
March 2005, the examiner nevertheless found that he did not 
have any episodes of recurrent dislocation or subluxation.  
The veteran's knee collaterals were stable to varus and 
valgus stress, his knee cruciates were stable with negative 
Lachmans and drawers tests, and his meniscus was stable with 
negative McMurray's test.  There is thus no objective 
evidence of record showing left knee instability.

Although the Board has considered the veteran's statements 
regarding his knee instability, the Board attaches greater 
weight to the clinical findings of medically trained 
objective examiners.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  Thus, 
the preponderance of the evidence is against a finding that 
the veteran experiences instability of his left knee.  

Finally, the Board notes that for either knee, there is no 
evidence of dislocated semilunar cartilage with frequent 
episodes of locking or effusion; of semilunar cartilage 
removal with symptoms; of ankylosis; or of an impairment of 
the tibia and fibula, to include nonunion or malunion.  The 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5259, 5262, and 5263 are not for application.

The Board has also considered whether a separate rating is 
warranted based on the veteran's scar under Diagnostic Code 
7804.  Although the March 2004 VA examination noted 
tenderness of the veteran's left knee, it did not note 
tenderness of the veteran's scar.  Further, the March 2005 VA 
examination noted no tenderness of the veteran's knee.  
Therefore, a rating under Diagnostic Code 7804 is not 
appropriate.

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  However, upon 
reviewing the history of the veteran's disability, the Board 
finds that, at no time since service connection has been in 
effect has his knee condition been more disabling than as 
currently rated.

Finally, there is no evidence that the veteran's disability 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation).  There 
is also no evidence (nor has the veteran contended) that his 
disability necessitates frequent periods of hospitalization, 
such that application of the regular schedular standards is 
rendered impracticable.  Thus, referral for consideration of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2007) is not warranted.




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA with regard to the Pelegrini elements.  
The RO provided a VCAA notice letter to the veteran in April 
2004, prior to the initial adjudication of the claim in July 
2004.  The VCAA letter notified the veteran that VA would 
obtain records from federal agencies and also indicated his 
responsibility regarding submission of evidence.  The letter 
further informed the veteran that it was his responsibility 
to make sure that the VA received all requested records that 
are not in the possession of a Federal agency.  The letter 
also informed the veteran that he should tell the RO about 
any evidence he had that could support his claim.  The Board 
finds that VA has satisfied the four elements of Pelegrini, 
supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Although the veteran has not been sent 
a letter compliant with Dingess, he has not been prejudiced.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

Here, the VCAA duty to notify has not been satisfied with 
respect to the requirements set forth by Vazquez-Flores and 
Dingess.  However, the Board finds that the notice error did 
not affect the essential fairness of the adjudication.  The 
veteran has exhibited actual knowledge of the criteria needed 
for an increased rating.  At his RO hearing in March 2005, 
the veteran discussed his limitation of motion of the left 
knee in great detail, i.e., his range of motion findings, and 
testified that his limited motion, pain and instability 
affected his daily activities.  See also Veteran's statement 
received in November 2004.  Based on the veteran's testimony, 
the Board finds that the veteran had actual knowledge of the 
criteria required for an increased rating and that he had 
ample opportunity to participate in the claims adjudication 
process.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (where a reasonable person would have been able to 
deduce what evidence was needed to support the claim, the 
veteran has not been prejudiced by any lack of VCAA notice).

With regard to an earlier effective date, the Board finds 
that the veteran has not been prejudiced.  The effective date 
assigned is one day after the veteran was released from 
active duty.  This is the earliest possible effective date.  
See 38 C.F.R. § 3.400(b)(2).  A remand to inform the veteran 
of the basis for setting an effective date would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records.

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was provided with VA examinations in March 2004 
and March 2005.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
residuals, left knee injury, status post anterior cruciate 
ligament repair is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


